Citation Nr: 0929440	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from April 1944 to October 1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent evaluation.  
The Veteran disagreed with the evaluation and subsequently 
perfected an appeal.

A hearing before the undersigned Veterans Law Judge was held 
in June 2002 at the Central Office in Washington, D.C.  A 
transcript of that hearing is associated with the claims 
folder and has been reviewed.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent.  The Veteran subsequently appealed the Board's 
decision denying a disability evaluation in excess of 30 
percent for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's September 2002 decision to the extent that it only 
granted an increased rating from 10 percent to 30 percent for 
service connection for PTSD, and remanded that portion for 
readjudication consistent with the Court's February 2004 
memorandum decision.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
compliance with the Veterans Claims Assistance Act.  In an 
October 2004 rating decision, AMC increased the Veteran's 
disability evaluation for service-connected PTSD to 50 
percent.

A motion to advance on the docket was filed in February 2005 
and granted in the same month.

In March 2005, the Board denied an initial evaluation in 
excess of 50 percent for PTSD.  The Veteran subsequently 
appealed that decision to the Court.  In August 2006, the 
Court issued an Order that vacated the Board's March 2005 
decision and remanded the issue for readjudication consistent 
with the Court's Order.

In October 2006, the Board remanded the case for a VA 
examination.

In June 2007, the Board denied the Veteran's initial 
increased rating claim for PTSD.  Subsequently, the Veteran 
filed a motion for reconsideration. Because there was 
outstanding VA evidence at the time the Board rendered its 
June 2007 decision, the Board separately vacated that 
decision, denying the Veteran's claim of entitlement to an 
initial increased evaluation for service-connected PTSD.  See 
38 C.F.R. § 20.904(a) (2008).

In January 2008, the Board remanded the case because 
additional evidence was added to the claims folder without a 
waiver of initial RO consideration.

In a November 2008 rating decision, the RO increased the 
evaluation for PTSD to 70 percent, effective August 25, 2008.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

Additionally, the Board notes that correspondence dated in 
March 2009 from the Veteran's representative raises a claim 
of entitlement to a total rating due to individual 
unemployability (TDIU).  The Veteran's representative also 
requested that the Veteran be compensated for his currently 
diagnosed major depression, in addition to his service-
connected PTSD.  Therefore, the matters of entitlement to 
TDIU, and service connection for depression are referred to 
the RO for the appropriate development.  


FINDINGS OF FACT

1.  For the period prior to August 25, 2008, the Veteran's 
service-connected PTSD was primarily manifested by such 
symptoms as impairment of short-term memory, impaired impulse 
control depressed mood, and recurrent nightmares, and not by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; and spatial 
disorientation.

2.  An August 25, 2008, VA examiner opined that the Veteran 
is unable to maintain employment due to his service-connected 
PTSD, but the most recent evidence shows that the Veteran is 
currently working.  A clear preponderance of the evidence 
reflects that PTSD is not exhibited by total social 
impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  For the period prior to August 25, 2008, the criteria for 
a disability rating greater than 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 
9411 (2008).

2.  For the period beginning on August 25, 2008, the criteria 
for a disability rating greater than 70 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file, and all identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with his claim and was given the 
opportunity to testify before the undersigned Veterans Law 
Judge.


II.  Increased Rating Claim for PTSD

The Board has reviewed all the evidence in the Veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and private medical evidence.  For the purpose of 
reviewing the medical history of the Veteran's service- 
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
Veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pursuant to Diagnostic Code 9411, a 50 percent evaluation for 
PTSD is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).
a.  For the Period prior to August 25, 2008

A 50 percent rating has been in effect for PTSD since June 7, 
1999, the date of the Veteran's service connection claim.  

The relevant evidence (prior to August 25, 2008) includes a 
February 2001 VA examination report.  The Veteran reported 
living with his spouse of 54 years, and maintaining good 
contact with his son and two daughters.  He stated that he 
was not as social as he used to be since most of his friends 
had moved away, and he found it hard to establish new 
friendships.  The Veteran indicated that he spent most of his 
time with his family or at work.  He was a salesman for an 
office equipment company for the past 11 years, and prior to 
that, he ran his own business.  The Veteran commented that he 
generally maintained good working relationships.  The 
examiner noted that the Veteran was formally dressed, 
cooperative, and smiling during the examination.  His mood 
was described as neutral, and his speech, thought processes 
and thought content were normal.  He was oriented as to 
person, place, and time.  There was no suicidal or homicidal 
ideation.  His memory was intact, and he was able to recite 
serial 7's.  The examiner described the Veteran's insight, 
judgment, and impulse control as good. The Veteran denied any 
recent stressful events.  Diagnosis was PTSD, and his Global 
Assessment Functioning score was 60.

From 1999 to 2004, D. Sargent counseled the Veteran during 
one-on-one sessions at the Vet Center in Jersey City. In June 
1999, the Veteran stated that he was experiencing more bad 
memories of World War II.  His counselor indicated that the 
Veteran was well-groomed, oriented as to time, place, and 
situation, and was in control of his feelings. In November 
2001, the Veteran experienced increased flashbacks, 
irritability, and poor concentration.  In August 2002, the 
Veteran's counselor stated that the Veteran's PTSD symptoms 
were depression, hypervigilance, anger, guilt, and isolation.  
In September 2003, the counselor noted a problem with 
concentration and communication for the first time. It was 
also noted that the Veteran was having problems being around 
crowds of people.  The Veteran reported having recurring 
flashbacks.  He was well-groomed, and oriented as to time, 
place, and situation.  During a June 2004 session via 
telephone, the Veteran reportedly was coping well with his 
PTSD symptoms, although the recent news coverage of the Iraqi 
war brought about memories of World War II. The Veteran 
stated that he was working full-time.  There were no 
concentration problems and he was oriented.

During a July 2004 Vet Center session, the Veteran stated 
that he just been released from the hospital due to surgery 
on his carotid arteries.  He stated that his recovery was not 
going well.  The Veteran reported being very depressed, and 
his counselor noted that the Veteran did not have the stamina 
that he had one-year prior.  The Veteran stated that his 
World War II memories were triggered by the recent news 
coverage of the Iraqi war.  He also stated that certain 
movies caused him great anxiety to the point that his spouse 
must calm him down.  The Veteran also reported recurrent 
nightmares, intrusive thoughts, and flashbacks.  His 
counselor noted that the Veteran had a good family support 
system, including his spouse and other family members.  
During two July 2004 sessions, the Veteran's counselor 
commented that the Veteran did not look as neat and groomed 
as he had in the past three years.

According to a July 2004 summary of the Veteran's PTSD 
symptomatology, his counselor described the Veteran as easily 
startled and hypervigilant.  The Veteran had a depressed mood 
and experienced anger outbreaks.  It was also noted that the 
Veteran's tolerance for engaging in social activities had 
been decreasing constantly.  The Veteran's short-term memory 
had gradually declined while his long-term memory seemed to 
be improving.  Counselor noted that the Veteran showed signs 
of being traumatized by two movies that brought back memories 
of the war.  The Veteran did not have a problem with 
communication or concentration.  The Veteran was oriented as 
to time, place, and situation.

Records from the Vet Center show ongoing counseling sessions 
through December 2007.  The Veteran's complaints include 
intrusive recurring nightmares, survivor's guilt, anxiety, 
and depression.  It was noted that the Veteran had an 
excellent support system consisting of his spouse and other 
family members.  It was also noted that the Veteran continued 
to work full-time.  A March 2007 record reflects that the 
Veteran reported having anger outbursts at work.
According to an April 2007 VA mental health note, the Veteran 
was referred from the Vet Center in Jersey City for 
evaluation of his chronic PTSD.  The Veteran complained that 
his PTSD had gotten worse throughout the years.  He also 
reported having nightmares and flashbacks.  He stated that he 
felt on guard a lot of times and was becoming paranoid of the 
people around him.  He felt numb and reported having anger 
outbursts.  He was working in sales office supplies.  The 
examiner indicated that the Veteran was well-oriented, and 
that his speech was spontaneous, coherent, relevant, and 
goal-directed.  He maintained good eye contact.  There was no 
gross thought disorder or cognitive deficit.  His mood was 
congruent and anxious with frequent mood swings.  The Veteran 
denied any visual hallucinations.  No frank delusions were 
reported or shown; however the Veteran believed people do not 
like him, so he isolates himself.  There were no suicidal or 
homicidal ideations.  Insight and judgment were regarded as 
fair.  His comprehension was described as good.  Diagnosis 
was chronic PTSD.  GAF score was 55. 

Later in April 2007, the Veteran attended an individual 
counseling session at the Vet Center in Jersey City.   The 
Veteran indicated that he had a "hard weekend."  He is 
still working full-time but finding it hard to get along with 
fellow employees.  The counselor noted that the Veteran 
looked well.  He was oriented "times 3".  He was neat and 
well-groomed, and had a normal total voice.  There were no 
communication or concentration problems.  

In June 2007, the Veteran attended another individual 
counseling session at the Vet Center in Jersey City.  He 
reported more difficulty with intrusive memories of combat 

In August 2007, the Veteran phoned and informed his counselor 
that he was unable to make his appointment due to a 
conflicting medical appointment.  The counselor noted that 
the Veteran sounded well on the phone.  

In November and December 2007, the Veteran underwent 
individual counseling sessions at the Vet Center.  The 
counselor indicated that the Veteran looked very tired and 
worn out.  The Veteran informed the counselor that his back 
was operated on a few months back.  The Veteran reported 
having continued difficulty with intrusive memories and 
flashbacks daily.  The Veteran was oriented "times three," 
very neat and well-groomed.  There were no concentration or 
memory problems.  There was major difficulty with news media 
coverage of current war and computers.  

According to a November 2007 VA mental health note, the 
Veteran reported working as a salesperson.  The examiner 
noted that the Veteran was well-dressed and composed, and 
spoke in a spontaneous and rational fashion.  He was well-
oriented as to place, person, and time.  There was no gross 
deficit of recent or remote memory.  GAF score was 70.

In February 2008, the Veteran attended another VA mental 
health session.  He reported feeling tired and difficulty 
concentrating after trying a newly prescribed sleep 
medication.  He claimed nightmares related to combat and non-
combat events.  The Veteran was alert, euthymic and 
communicated well during his session.  His memory and 
sensorium were good.  GAF score was 70.

In June 2008, the Veteran attended another VA mental health 
session.  He reported working about 50 to 55 hours per week 
as a salesperson.  He was alert.  He ventilated about his 
past and present business matters.  GAF score was 70.

On review of the pertinent evidence of record, the Board 
finds that the Veteran's PTSD for the period prior to August 
25, 2008, is productive of no more than social impairment 
with reduced reliability and productivity; the evidence shows 
that the Veteran's PTSD is currently manifested by impairment 
of short-term memory, impaired impulse control, depressed 
mood, and recurrent nightmares and flashbacks.  The Board 
acknowledges the July 2004 entry reflecting an increase in 
psychiatric symptomatology.  The Board also notes that this 
statement was rendered one week following the Veteran's 
carotid artery surgery.  His counselor essentially attributed 
the Veteran's loss of energy to the Veteran's surgery.  Even 
considering the Veteran's difficulty concentrating and his 
neglect of hygiene during two sessions in July 2004, there is 
still no evidence of suicidal ideation, obsessional rituals 
that interfere with routine activities, illogical or obscure 
speech, spatial disorientation, or the inability to establish 
effective work or social relationships to warrant a higher 
rating.

The overwhelming evidence of record shows that the Veteran 
has consistently displayed a very neat and well-groomed 
image, and has been oriented as to time, place, and 
situation.  Further, while the counselor stated that the 
Veteran's tolerance for engaging in social settings had been 
decreasing, the evidence does not show that the Veteran's 
PTSD is manifested by an inability to establish effective 
social relationships.  The evidence reveals that the Veteran 
has a supportive network of family members, including his 
spouse of over five decades, and his three adult children, 
with whom he remains in good contact.  The evidence also 
shows that the Veteran is sill working full-time, despite his 
reported anger outbursts.  

The Board also points out that the Veteran's GAF score of 55 
assigned in April 2007 is reflective of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  And the GAF score of 70 
shown on November 2007, February 2008, and June 2008 
treatment notes are reflective of only some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.

Based on the foregoing, the Board finds that the Veteran's 
PTSD disability picture does not more nearly approximate the 
criteria for a 70 percent evaluation for the period prior to 
August 25, 2008.  Consequently, an evaluation in excess of 50 
percent is not warranted during that time period.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

b.  For the Period beginning on August 25, 2008

On August 25, 2008, VA psychiatric examination, the Veteran 
reported having had severe PTSD symptoms for most of his 
life.  His appearance was appropriate and his attitude was 
noted as cooperative.  His motor activity was calm.  His mood 
was both depressed and anxious.  His affect was depressed and 
sad.  His speech was normal.  His perceptions showed no 
impairment, hallucinations, de-realization, or 
depersonalization.  His thought process and content was 
intact.  His orientation was also intact, although he 
reported some impairment in time, place, and person as a 
result of flashbacks to World War II.  His memory showed some 
impairment in immediate and recent spheres.  Memory was 
intact in the remote sphere.  His concentration showed 
minimal to moderate impairment.  His abstraction showed 
impairment in terms of being over inclusive.  His judgment 
appeared to be compromised by stress.  His impulse control 
appeared to be intact.  In terms of comments and other 
observations, it was observed by the examiner that the 
Veteran had enormous difficulty controlling his affect during 
the interview and became tearful, anxious, and markedly sad 
while discussing the traumatic events of his experiences as a 
bomber navigator in the war.  It was noted that the Veteran 
has three adult children.  He reported a great deal of 
difficulty feeling close to his family.  He expressed 
enormous appreciation to his spouse.  He reads books and 
watches TV.  He does not attend religious services, clubs, 
organizations, or concerts.  He has very little contact with 
friends.  In many ways, his life except for his spouse, is 
isolated.  He reported struggling with a job that he feels he 
will soon get fired from.  He reported an increase in PTSD 
symptoms over the prior 6-12 months.  The Veteran's 
presentation led the examiner to believe that he was truthful 
when reporting that his symptoms have worsened.  And the 
examiner stated that with the worsening symptoms, the Veteran 
is unable to maintain steady employment.  The examiner noted 
that the Veteran is judged as being unable to work and has 
severe depression caused by traumatic experience in World War 
II.  Axis I diagnosis is PTSD, chronic and severe, and major 
depression.  GAF score was 50.

As noted above, the RO increased the rating for PTSD from 50 
to 70 percent, effective August 25, 2008.  

According to a treatment note dated in October 2008 from the 
Jersey City VA Community Based Outpatient Clinic, the Veteran 
had an appointment with his primary care physician.  It was 
noted that the Veteran is working at "JC."
 
According to a November 2008 VA mental health note, the 
Veteran was well- dressed and composed, and spoke in a 
spontaneous and rational fashion.  He admitted "chronic long 
standing depression" and he was not suicidal.  He was well-
oriented as to place, person, and time.  There was no gross 
deficit of memory impairment.  GAF score was 70. 

Because the VA examiner who conducted the August 2008 VA 
examination did not have the opportunity to review the claims 
folder, she provided an addendum in October 2008, in which 
she noted that the claims folder had been reviewed.  She 
indicated that there were no changes to the August 2008 
examination report and essentially reiterated her prior 
findings.

On review, the Board finds that the evidence does not support 
a higher rating of 100 percent for the period beginning on 
August 25, 2008.  The August 2008 VA examiner indicated that 
the Veteran is unable to maintain steady employment and 
considers the Veteran's PTSD to be severe, in nature.   
Indeed, the most current assigned GAF score of 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Notwithstanding the evidence 
of occupational impairment, there is no evidence of total 
social impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

Notwithstanding, the August 25, 2008 VA examination report 
reflects that the Veteran's thought processes and content 
were intact, and his speech was regarded as normal.  
Moreover, the examiner specifically noted that the Veteran's 
perceptions showed no impairment, hallucinations, de-
realization, or depersonalization.  And although he reported 
some impairment in time, place, and person as a result of 
flashbacks to World War II, the Veteran's orientation was 
intact during the August 25, 2008, examination.  The Veteran 
did report some memory impairment in recent spheres, however, 
there is no indication that he has experienced memory loss 
for names of close relatives, own occupation, or own name.  
The Board also notes that, according to an October 2008 VA 
primary care outpatient note, the Veteran works at "JC."  
Additionally, while the Veteran reported, during his August 
2008 examination, that he has had suicidal thoughts "over 
the years," he also reported that he has never had a plan or 
attempted suicide and the remaining records show no evidence 
of suicidal ideation.  Based on the evidence of record 
beginning on August 25, 2008, the Board finds that the 
criteria for a 100 percent rating are not met or nearly 
approximated.  

The Board has also considered whether any additional staged 
ratings are warranted.  See Hart, supra.  However, with the 
exception of the increase to 70 percent effective August 25, 
2008, the Veteran's PTSD has not significantly changed.  Thus 
no additional staged ratings are warranted.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the examiner indicated that the Veteran's PTSD 
causes the inability to maintain steady employment, as noted, 
the evidence suggests that the Veteran is still working.  

Regardless, 38 C.F.R. § 4.1 stipulates that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's PTSD result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for PTSD.  Thus, the 
preponderance of the evidence is against the Veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

For the period prior to August 25, 2008, entitlement to a 
rating greater than 50 percent for service-connected PTSD is 
denied.

For the period beginning on August 25, 2008, entitlement to a 
rating greater than 70 percent for service-connected PTSD is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


